Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The following is an examiner’s statement of reasons for allowance:
Claim 12 and its dependent claims are allowable because Claim 12 specifically requires a power machine further including a swivel joint pivotally coupling the house to the undercarriage; first hydraulic system components positioned on the house, the first hydraulic system components including at least one hydraulic pump configured to selectively provide pressurized hydraulic fluid; and second hydraulic system components, the second hydraulic system components including a first electronically controlled hydraulic flow distributor block positioned on the undercarriage, the first electronically controlled hydraulic flow distributor block configured to receive the pressurized hydraulic fluid from the supply hose and to selectively divert the pressurized hydraulic fluid to different ones of multiple actuators supported by the undercarriage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819.  The examiner can normally be reached on M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
January 8, 2021